 

Case 1:18-cr-00509-GBD Document 678 Filed 2/14PsBage lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a ed xX
UNITED STATES OF AMERICA, :
Plaintiff, :

-against- :

. 18 Crim. 509-26 (GBD)

MAXIM SUVERIN, :
Defendant. :

a ee ee en xX

GEORGE B. DANIELS, United States District Judge:
The December 16, 2020 status conference is adjourned to February 17, 2021 at 9:00 a.m.

Trial is hereby scheduled to begin on June 10, 2021 at 9:45 am

Dated: New York, New York
December 14, 2020
SO ORDERED.

Gone 8. Doe

GEPRO . DANIELS
ed States District Judge

 

 

 
